Case 1:18-cv-04291-ENV-ST Document 13 Filed 10/09/18 Page 1 of 1 PageID #: 149




                                                      October 9, 2018


Honorable Magistrate Judge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Semyon Grinblat, Individually and on behalf of all others similarly situated
vs. 9005 Myrtle Corp and Metro Dealer Stations, LLC
Civil Action No.: 18-CV-4291 and

Semyon Grinblat, Individually and on behalf of all others similarly situated
vs. Woodhaven Liquor Corp and Metro Dealer Stations, LLC
Civil Action No.: 18-CV-4337

Dear Magistrate Judge Tiscione:

         I represent the Defendants, 9005 Myrtle Corp and Metro Dealer Stations, LLC and
Woodhaven Liquor Corp and Metro Dealer Stations, LLC with reference to the above-
referenced matter.

          I have been in discussions with plaintiff’s attorney, Michael Grinblat, Esq., to resolve
this matter. We have reached a general agreement between the parties and substantial efforts are
being made to reach a resolution. I am respectfully requesting a two week adjournment of time
within which the parties may execute a Stipulation of Settlement. This is the first adjournment
of this matter.

        Mr. Grinblat has consented to this request.

        Permit to respectfully thank you for your consideration in this matter.

                                                       Respectfully submitted,
                                                      /s/ Jake LaSala
JL/sc                                                  JAKE LASALA

cc: Michael Grinblat, Esq.
    Clerk of the Court
